                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: vatana.lay@akerman.com
                                                            7    Attorneys for Plaintiff Bank of America, N.A.
                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10

                                                            11    BANK OF AMERICA, N.A.,                                 Case No.:      3:16-cv-00127-HDM-WGC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                   Plaintiff,
                                                                                                                         STIPULATION AND ORDER OF
                      LAS VEGAS, NEVADA 89134




                                                            13    v.                                                     DISMISSAL AND QUIET TITLE
AKERMAN LLP




                                                            14    SIERRA      CEDARS     CONDOMINIUM
                                                                  HOMEOWNERS ASSOCIATION; LVDG
                                                            15    SERIES 200, LLC; THUNDER PROPERTIES,
                                                                  INC.;    HAMPTON      &    HAMPTON
                                                            16    COLLECTIONS, LLC,
                                                            17                                   Defendants.
                                                            18
                                                                          Plaintiff Bank of America, N.A. ("BANA") and defendants Sierra Cedars Condominium
                                                            19
                                                                 Homeowners Association ("Sierra Cedars"), Thunder Properties, Inc. ("Thunder"), LVDG Series 200,
                                                            20
                                                                 LLC ("LVDG"), and Hampton & Hampton Collections, LLC ("Hampton") being the only parties to
                                                            21
                                                                 have appeared in this action, through their counsel of record, stipulate as follows:
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26

                                                            27                                                 1

                                                            28   APN 015-314-17
                                                                 47153352;1
                                                             1          1.     This matter relates to real property located at 2201 Kietzke Lane #B, Reno, Nevada

                                                             2   89123, APN 015-314-17 (the "Property"). The property is more specifically described as:

                                                             3
                                                                          Parcel 1:
                                                             4            Unit 16 A, in Block 1, of the AMENDED PLAT OF SIERRA CEDARS
                                                                          CONDOMINIUMS, according to Tract Map No. 1893, filed in the office of the Washoe
                                                             5
                                                                          County Recorder, State of Nevada, on October 26, 1979.
                                                             6            Parcel 2:
                                                             7            The exclusive right to use the limited common area consisting of the Carport and a Balcony
                                                                          or Patio appurtenant to Parcel 1 as shown on the AMENDED PLAT OF SIERRA CEDARS
                                                             8            CONDOMINIUMS, according to Tract Map No. 1893, filed in the office of the Washoe
                                                                          County Recorder, State of Nevada, on October 26, 1979.
                                                             9
                                                                          Parcel 3:
                                                            10            An undivided 1/176th interest in all the common area of the AMENDED PLAT OF
                                                            11            SIERRA CEDARS CONDOMINIUMS, according to the map thereof, filed in the
                                                                          office of the County Recorder of Washoe County, State of Nevada, on October 26,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                          1979, as Tract Map No. 1893.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                          APN: 015-314-17
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14          2.     BANA is the beneficiary of a Deed of Trust that encumbers the Property and was

                                                            15   recorded on August 1, 2006, as Document Number 3421051 in the Official Records of Washoe

                                                            16   County, Nevada (the "Deed of Trust").

                                                            17          3.     On February 27, 2014, LVDG recorded a Trustee's Deed Upon Sale as Document

                                                            18   Number 4329796 of the Official Records of Washoe County, Nevada (the "HOA Foreclosure Deed"),

                                                            19   reflecting that LVDG acquired the Property at a foreclosure sale of the Property held on January 23,

                                                            20   2014 (the "HOA Sale").

                                                            21          4.     On July 22, 2015, LVDG transferred its interest in the Property to Thunder by grant deed

                                                            22   (the "Grant Deed") recorded as Document Number 4494587 in the Official Records of Washoe

                                                            23   County, Nevada. Thunder has not transferred its interest and remains the title holder of record.

                                                            24          5.     On March 4, 2016, BANA initiated this quiet title action in the United States District

                                                            25   Court, District of Nevada, Case No. 3:16-cv-00127 (the "Quiet Title Action").

                                                            26

                                                            27                                                2

                                                            28   APN 015-314-17
                                                                 47153352;1
                                                             1          6.     The parties have entered a settlement agreement in which they have settled all claims

                                                             2   between them in this case.

                                                             3          7.     Among other things, Thunder agrees that it will transfer all interest it acquired as a result

                                                             4   of the HOA Sale, HOA Foreclosure Deed, and Grant Deed by quitclaim deed to BANA, which it will

                                                             5   execute and deliver to BANA after the April 30, 2019 termination of the current lease encumbering

                                                             6   the Property and before May 5, 2019.

                                                             7   8.            Among other things, the parties agree that title to the Property will be quieted in BANA’s

                                                             8   favor upon the delivery to BANA's counsel of the quitclaim deed required by the preceding paragraph.

                                                             9   The other parties disclaim all right, title, or interest in the Property as a result of the HOA Sale and the

                                                            10   HOA Foreclosure Deed.

                                                            11   ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   ///
                      LAS VEGAS, NEVADA 89134




                                                            13   ///
AKERMAN LLP




                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27                                                  3

                                                            28   APN 015-314-17
                                                                 47153352;1
                                                             1   9.           LVDG and Thunder disclaims any right to the excess proceeds that arose from

                                                             2   Hampton’s foreclosure of the lien held by HOA that encumbered the Property.

                                                             3    Dated: December 4th, 2018.                      Dated: December 4th, 2018.
                                                             4
                                                                  AKERMAN LLP                                     NEVADA ASSOCIATION SERVICES, INC.
                                                             5
                                                                  /s/ Vatana Lay                                  /s/ Brandon E. Wood
                                                             6    ARIEL E. STERN, ESQ.                            BRANDON E. WOOD, ESQ.
                                                                  Nevada Bar No. 8276                             Nevada Bar No. 12900
                                                             7    VATANA LAY, ESQ.                                6224 West Desert Inn Road
                                                             8    Nevada Bar No. 12993                            Las Vegas, NV 89146
                                                                  AKERMAN LLP
                                                             9    1635 Village Center Circle, Suite 200           Attorneys for Hampton & Hampton
                                                                  Las Vegas, NV 89134                             Collections, LLC
                                                            10    Attorneys for Bank of America, N.A.
                                                            11    Dated: December 4th, 2018.                      Dated: December 4th, 2018.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  ROGER CROTEAU & ASSOCIATES, LTD                 LIPSON NEILSON PC
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14    /s/ Timothy Rhoda                               /s/ David A. Clark
                                                                  TIMOTHY RHODA, ESQ.                             DAVID A. CLARK, ESQ.
                                                            15    Nevada Bar No. 7878                             Nevada Bar No. 4433
                                                            16    9120 West Post Road, Suite 100                  9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, NV 89148                             Las Vegas, NV 89144
                                                            17    Telephone: (702) 634-5000
                                                                  Facsimile: (702) 380-8572                       Attorneys for Sierra Cedars
                                                            18    Attorneys for Thunder Properties, Inc.          Condominium Homeowners Association
                                                                  and LVDG Series 200, LLC
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27                                             4

                                                            28   APN 015-314-17
                                                                 47153352;1
 1                                                     ORDER

 2          Plaintiff Bank of America, N.A. and defendants Sierra Cedars Condominium Homeowners

 3   Association, Thunder Properties, Inc., LVDG Series 200, LLC, and Hampton & Hampton Collections,

 4   LLC, the Parties agreement, and good cause appearing therefore,

 5          IT IS ORDERED that upon the delivery to Bank of America's counsel of the quitclaim deed

 6   as required by the parties' stipulation set forth herein, title to the real property located 2201 Kietzke

 7   Lane #B, Reno, Nevada 89123, APN 015-314-17 will be quieted in favor of Bank of America, N.A.

 8          IT IS FURTHER ORDERED that all claims in this case are dismissed with prejudice, each

 9   side to bear its own attorney fees and costs. This is the final judgment of this Court.

10          DATED: December 7, 2018.
11

12                                                          DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 5

28
